UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13G/A Under the Securities Exchange Act of (Amendment No. 2)* ROYAL FINANCIAL, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 78027P109 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) o Rule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 of5 pages CUSIP No. 78027P109 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Royal Financial, Inc. Employee Stock Ownership Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization Illinois Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power 148,120 6.Shared Voting Power 51,651 7.Sole Dispositive Power 199,771 8.Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 199,771 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 7.7% 12. Type of Reporting Person (See Instructions) EP 2 of5 pages Item 1. (a) Name of Issuer Royal Financial, Inc. (b) Address of Issuer’s Principal Executive Offices 9226 South Commercial Avenue, Chicago, Illinois 60617 Item 2. (a) Name of Person Filing Royal Financial, Inc. Employee Stock Ownership Trust, through its Trustee, First Bankers Trust Services, Inc. (b) Address of Principal Business Office or, if none, Residence Business address of Trustee: 2321 Kochs Lane, Quincy, Illinois 62305 (c) Citizenship Illinois (d) Title of Class of Securities Common
